DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on February 5, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1, 4-10, 12-17 and 19-24 have been examined and rejected. This Office action is responsive to the amendment filed on February 5, 2021, which has been entered in the above identified application.

Claim Objections
3.	Claim 17 is objected to because of the following informalities: 
a.	On [line 23] of claim 17, Examiner suggests changing “previews the moving input” to --previews in a direction of the moving input--.
b.	On [line 25] of claim 17, Examiner suggests changing “detailed content the moving input” to –detailed content in a direction of the moving input--.
c.	On [line 27] of claim 17, Examiner suggests changing “neutral content the moving input” to –neutral content in a direction of the moving input--.
d.	On [line 30] of claim 17, Examiner suggests changing “previews the moving input” to --previews in a direction of the moving input--.
[line 32] of claim 17, Examiner suggests changing “detailed content the moving input” to –detailed content in a direction of the moving input--.
f.	On [line 34] of claim 17, Examiner suggests changing “neutral content the moving input” to –neutral content in a direction of the moving input--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 9-10, 12-14, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (U.S. Patent No. 7,495,795 B2), herein after Graham1, in view of McCommons (U.S. Patent No. 8,788,963).

Claims 1, 4, 22 (System)
comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to at least: initiate rendering, as a first scroll bar in a user interface to an application, of a first column comprising one or more content previews, by disclosing a client computer system [column 8, lines 53-67, figures 1-2] that generates a GUI [column 8, lines 39-42] having a palette of web pages that correspond to ranges of a multimedia document [column 61, line 64 to column 62, line 7]. The palette of web pages are displayed in the form of a scrollable list [column 62, lines 5-7]. 
	Graham1 teaches initiate rendering, as a second scroll bar in the user interface, of a second column comprising detailed content corresponding to at least one of the one or more content previews, by disclosing a larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 59-60]. The web page in window ‘3026’ may be scrolled and used to scroll a lens ‘3024’ in the palette of web pages [column 62, line 66 to column 63, line 3; figure 30A].
Graham1 teaches in response to detecting a moving input applied to the first column:... scroll the detailed content in the direction of the moving input applied to the first column, by disclosing that when the palette of web pages is scrolled, the portion of the web page displayed in window ‘3026’ corresponds to the portion of web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 60-64]. 
Graham1 teaches in response to detecting a moving input applied to the second column:... scroll the detailed content in the direction of the moving input applied to the second column, by disclosing that the web page in window ‘3026’ may be scrolled such that the position of lens 3024 over a web page in the palette of web pages is changed to continue to correspond to the portion of web page displayed in window ‘3026’ [column 62, line 66 to column 63, line 3; figure 30A].
[Graham1, column 62, lines 5-7], that the web page in window ‘3026’ may be scrolled such that the position of lens 3024 over a web page in the palette of web pages is changed to continue to correspond to the portion of web page displayed in window ‘3026’ [column 62, line 66 to column 63, line 3; figure 30A], and, as shown in [figures 30A-B], the web page IDs in the palette of web pages may change from web page IDs 25-28 in [figure 30A] to web page IDs 23-28 in [figure 30B], Graham1 does not expressly teach in response to detecting a moving input applied to the first column: scroll the one or more content previews in a direction of the moving input applied to the first column;... and in response to detecting a moving input applied to the second column: scroll the one or more content previews in a direction of the moving input applied to the second column. 
McCommons discloses a first display area 205 that displays a portion 105 of content 100 that may be scrolled [column 3, lines 25-34]. A second display area 215 includes a preview of content 100 [column 3, lines 35-40] and is a scrollbar aligned alongside the first display area [column 4, lines 48-49]. A window 220 in the second display area indicates the portion of the visual content that is being currently displayed in the first display area [column 3, lines 57-62]. The window 220 moves over the preview automatically as the content scrolls through the first display area, highlighting on the preview the portion of content that is currently displayed in the first display area [column 4, lines 9-13]. The second display area may only display a portion of the preview such that the portion of the content to display in the first display area can be selected by scrolling using the preview window [column 5, lines 33-41]. Thus, scrolling the first display area would scroll the second display area and vice versa. This would prevent the preview from being too small. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display in the palette of web pages of Graham1, only a portion of the preview such that scrolling the portion of the preview scrolls more 

6-2.	Regarding claim 4, Graham1-McCommons teach all the limitations of claim 1, wherein at least a portion of the detailed content corresponds to at least two of the one or more content previews, by disclosing that the larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [Graham1, column 62, lines 59-60] and corresponds to a range ‘3030’ in thumbar ‘3002’ selected by the user [Graham1, column 63, lines 11-17, figure 30B]. 

6-3.	Regarding claim 22, Graham1-McCommons teach all the limitations of claim 1, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to: initiate rendering, as a third scroll bar in a user interface, a third column comprising neutral content, by disclosing a thumbar ‘3002’ that displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A]. The thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52].
	Graham1-McCommons teach in response to detecting a moving input applied to the third column: scroll the one or more content previews in a direction of the moving input applied to the third column; the detailed content in the direction of the moving input applied to the third column; and the neutral content across the user interface in the direction of the moving input applied to the third column, by disclosing that the thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52]. FIG. 3 describes a lens ‘314,’ similar to the lens ‘2926,’ that allows a user to scroll through multimedia information displayed in viewing area ‘306’ [column 12, lines 30-43]. Selecting a different range in thumbar ‘3002’ changes the portion of the [Graham1, column 63, lines 11-17].

Claims 9-10, 12-14 (Method)
6-4.	Regarding claim 9, Graham1 teaches the claim comprising: enabling display, as a first scroll bar in a user interface to the application, of a first column comprising one or more content previews, by disclosing a client computer system [column 8, lines 53-67, figures 1-2] that generates a GUI [column 8, lines 39-42] having a palette of web pages that correspond to ranges of a multimedia document [column 61, line 64 to column 62, line 7]. The palette of web pages are displayed in the form of a scrollable list [column 62, lines 5-7].
	Graham1 teaches enabling display, as a second scroll bar adjacent to the first column, a second column comprising detailed content, by disclosing a larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 59-60]. The web page in window ‘3026’ may be scrolled and used to scroll a lens ‘3024’ in the palette of web pages [column 62, line 66 to column 63, line 3; figure 30A].
Graham1 teaches in response to detecting a moving input applied to the first column:... scroll the detailed content in the direction of the moving input applied to the first column, by disclosing that when the palette of web pages is scrolled, the portion of the web page displayed in window ‘3026’ corresponds to the portion of web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 60-64]. 
Graham1 teaches in response to detecting a moving input applied to the second column:... scroll the detailed content in the direction of the moving input applied to the second column, by disclosing that the web page in window ‘3026’ may be scrolled such that the position of lens 3024 over a [column 62, line 66 to column 63, line 3; figure 30A].
Although Graham1 discloses that the palette of web pages are displayed in the form of a scrollable list [Graham1, column 62, lines 5-7], that the web page in window ‘3026’ may be scrolled such that the position of lens 3024 over a web page in the palette of web pages is changed to continue to correspond to the portion of web page displayed in window ‘3026’ [column 62, line 66 to column 63, line 3; figure 30A], and, as shown in [figures 30A-B], the web page IDs in the palette of web pages may change from web page IDs 25-28 in [figure 30A] to web page IDs 23-28 in [figure 30B], Graham1 does not expressly teach in response to detecting a moving input applied to the first column: scroll the one or more content previews in a direction of the moving input applied to the first column;... and in response to detecting a moving input applied to the second column: scroll the one or more content previews in a direction of the moving input applied to the second column.
McCommons discloses a first display area 205 that displays a portion 105 of content 100 that may be scrolled [column 3, lines 25-34]. A second display area 215 includes a preview of content 100 [column 3, lines 35-40] and is a scrollbar aligned alongside the first display area [column 4, lines 48-49]. A window 220 in the second display area indicates the portion of the visual content that is being currently displayed in the first display area [column 3, lines 57-62]. The window 220 moves over the preview automatically as the content scrolls through the first display area, highlighting on the preview the portion of content that is currently displayed in the first display area [column 4, lines 9-13]. The second display area may only display a portion of the preview such that the portion of the content to display in the first display area can be selected by scrolling using the preview window [column 5, lines 33-41]. Thus, scrolling the first display area would scroll the second display area and vice versa. This would prevent the preview from being too small. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display in the palette of web pages of 

6-5.	Regarding claim 10, Graham1-McCommons teach all the limitations of claim 9, wherein the detailed content corresponds to at least one of the one or more content previews, by disclosing that the larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [Graham1, column 62, lines 59-60].

6-6.	Regarding claim 12, Graham1-McCommons teach all the limitations of claim 9, further comprising displaying, adjacent to the second column, a third column comprising neutral content as a third scroll bar in the user interface to the application, by disclosing a thumbar ‘3002’ that displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A]. The thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52].

6-7.	Regarding claim 13, Graham1-McCommons teach all the limitations of claim 12, further comprising in response to receiving a moving input corresponding to a portion of the third scroll bar, scrolling the one or more content previews, the detailed content, and the neutral content across the user interface, by disclosing that the thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52]. FIG. 3 describes a lens ‘314,’ similar to the lens ‘2926,’ that allows a user to scroll through multimedia information displayed in viewing area ‘306’ [column 12, lines 30-43]. Selecting a different range in thumbar ‘3002’ changes the portion of the web page displayed in the palette of web pages and the portion of web page displayed in window ‘3026’ [Graham1, column 63, lines 11-17]. As described above, McCommons discloses that the second display area may only display a portion of the preview such that the portion of the content to display in the first display area can be selected by scrolling using the preview window [McCommons, column 5, lines 33-41]. Thus, scrolling the first display area would scroll the second display area and vice versa. One of ordinary skill would be able to apply this concept to any preview window, including the preview window ‘3002’ of Graham1, which acts as a preview to the palette of web pages and the larger window ‘3026,’ to achieve predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display in the thumbar ‘3002’ of Graham1, only a portion of the preview such that scrolling the portion of the preview scrolls more detailed content and vice versa, as taught by McCommons. This would prevent the preview from being too small.

6-8.	Regarding claim 14, Graham1-McCommons teach all the limitations of claim 9, wherein the neutral content corresponds to at least one of the one or more content previews and at least a portion of the detailed content, by disclosing that the thumbar ‘3002’ displays content from the multimedia document [Graham1, column 61, lines 51-63, figure 30A].

Claims 17, 19 (Apparatus)
6-9.	Regarding claim 17, Graham1 teaches the claim comprising: one or more computer readable storage media; and an application embodied at least in part in program instructions stored on the one or more computer readable storage media and comprising: a first scroll bar through which to display one or more content previews in a user interface to the application, by disclosing a client computer system [column 8, lines 53-67, figures 1-2] that generates a GUI [column 8, lines 39-42] having a palette of web pages that correspond to ranges of a multimedia document [column 61, line 64 to column 62, line 7]. The palette of web pages are displayed in the form of a scrollable list [column 62, lines 5-7].
a second scroll bar through which to display detailed content corresponding to at least one of the one or more content previews in the user interface to the application, by disclosing a larger window ‘3026’ displays a portion of a web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 59-60]. The web page in window ‘3026’ may be scrolled and used to scroll a lens ‘3024’ in the palette of web pages [column 62, line 66 to column 63, line 3; figure 30A].
Graham1 teaches a third scroll bar through which to display neutral content in the user interface to the application, by disclosing a thumbar ‘3002’ that displays content from the multimedia document [column 61, lines 51-63, figure 30A]. The thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [column 54, lines 35-52].
Graham1 teaches wherein in response to detecting a moving input applied to the first scroll bar:... scroll the detailed content in the direction of the moving input applied to the first scroll bar, by disclosing that when the palette of web pages is scrolled, the portion of the web page displayed in window ‘3026’ corresponds to the portion of web page covered by lens ‘3024’ in the palette of web pages [column 62, lines 60-64].
Graham1 teaches... in response to detecting a moving input applied to the second scroll bar:... scroll the detailed content the moving input applied to the second scroll bar, by disclosing that the web page in window ‘3026’ may be scrolled such that the position of lens 3024 over a web page in the palette of web pages is changed to continue to correspond to the portion of web page displayed in window ‘3026’ [column 62, line 66 to column 63, line 3; figure 30A].
Graham1 teaches... in response to detecting a moving input applied to the third scroll bar:... scroll the detailed content the moving input applied to the third scroll bar, by disclosing that the thumbar may contain a lens ‘2926’ for scrolling content, as described with respect to FIG. 3 [Graham1, column 54, lines 35-52]. FIG. 3 describes a lens ‘314,’ similar to the lens ‘2926,’ that allows a user to [Graham1, column 12, lines 30-43].
	Although Graham1 discloses that the palette of web pages are displayed in the form of a scrollable list [Graham1, column 62, lines 5-7], that the web page in window ‘3026’ may be scrolled such that the position of lens 3024 over a web page in the palette of web pages is changed to continue to correspond to the portion of web page displayed in window ‘3026’ [Graham1, column 62, line 66 to column 63, line 3; figure 30A], that the thumbar ‘3002’ may contain a lens ‘2926’ for scrolling content [Graham1, column 54, lines 35-52], and that there is an interrelationship between the position of lens ‘2926’ in thumbar ‘3002,’ the position of lens ‘3024’ in the palette of web pages, and the portion of web page displayed in larger window ‘3026’ [Graham1, column 62, lines 60-64; column 12, lines 30-43; column 13, lines 9-14; column 16, lines 14-20, 32-42; column 63, lines 11-17; figures 3, 30A-B], Graham1 does not expressly teach wherein in response to detecting a moving input applied to the first scroll bar: scroll the one or more content previews in a direction of the moving input applied to the first scroll bar;... and scroll the neutral content in the direction of the moving input applied to the first scroll bar; in response to detecting a moving input applied to the second scroll bar: scroll the one or more content previews the moving input applied to the second scroll bar;... and scroll the neutral content the moving input applied to the second scroll bar; and in response to detecting a moving input applied to the third scroll bar: scroll the one or more content previews the moving input applied to the third scroll bar;... and scroll the neutral content the moving input applied to the third scroll bar.  
McCommons discloses a first display area 205 that displays a portion 105 of content 100 that may be scrolled [column 3, lines 25-34]. A second display area 215 includes a preview of content 100 [column 3, lines 35-40] and is a scrollbar aligned alongside the first display area [column 4, lines 48-49]. A window 220 in the second display area indicates the portion of the visual content that is being currently displayed in the first display area [column 3, lines 57-62]. The window 220 moves over the preview [column 4, lines 9-13]. The second display area may only display a portion of the preview such that the portion of the content to display in the first display area can be selected by scrolling using the preview window [column 5, lines 33-41]. Thus, scrolling the first display area would scroll the second display area and vice versa. This would prevent the preview from being too small. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display in the palette of web pages of Graham1, only a portion of the preview such that scrolling the portion of the preview scrolls more detailed content and vice versa, as taught by McCommons. This would prevent the preview from being too small. Additionally, one of ordinary skill would be able to apply this concept to any preview window, including the preview window ‘3002’ of Graham1, which acts as a preview to the palette of web pages and the larger window ‘3026,’ to achieve predictable results. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display in the thumbar ‘3002’ of Graham1, only a portion of the preview such that scrolling the portion of the preview scrolls more detailed content and vice versa, as taught by McCommons. This would prevent the preview from being too small. Thus, the ability to scroll thumbar ‘3002,’ the palette of web pages, and the larger window ‘3026’ and the interrelationship between the position of lens ‘2926’ in thumbar ‘3002,’ the position of lens ‘3024’ in the palette of web pages, and the portion of web page displayed in larger window ‘3026,’ in view of McCommons, would allow scrolling of one of the display areas to affect the other display areas.

6-10.	Regarding claim 19, Graham1-McCommons teach all the limitations of claim 18, wherein the moving input applied to the first scroll bar is in at least one of a vertical direction or a horizontal direction, by disclosing, as shown in [Graham1, figure 30A], the palette of web pages and the larger window ‘3026’ may be scrolled vertically. 

7.	Claims 5, 15, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (U.S. Patent No. 7,495,795 B2) (Graham1), in view of McCommons (U.S. Patent No. 8,788,963), and further in view of Lindemann (U.S. Patent No. 7,458,035).

7-1.	Regarding claim 5, Graham1-McCommons teach all the limitations of claim 1. Graham1-McCommons does not expressly teach wherein the one or more content previews include a content preview scroll speed, and wherein the detailed content includes a detail content scroll speed. Lindemann discloses displaying various scrolling zones that scroll at different speeds [column 10, lines 57-60]. This would allow a user to more quickly select an item with fewer user operations. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the various areas of Graham1, different scrolling speeds for each scrolling zone as taught by Lindemann. This would allow a user to more quickly select an item with fewer user operations.

7-2.	Regarding claim 15, Graham1-McCommons teach all the limitations of claim 12. Graham1-McCommons does not expressly teach wherein the first scroll bar includes a content preview scroll speed, wherein the second scroll bar includes a detailed content scroll speed, and wherein the third scroll bar includes a neutral content scroll speed. Lindemann discloses displaying at least two or more scrolling zones [column 2, lines 61-63] that scroll at different speeds [column 10, lines 57-60]. This would allow a user to more quickly select an item with fewer user operations. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the various areas of 

7-3.	Regarding claim 20, Graham1-McCommons teach all the limitations of claim 17. Graham1-McCommons does not expressly teach wherein the first scroll bar includes a content preview scroll speed, wherein the second scroll bar includes a detailed content scroll speed, and wherein the third scroll bar includes a neutral content scroll speed. Lindemann discloses displaying at least two or more scrolling zones [column 2, lines 61-63] that scroll at different speeds [column 10, lines 57-60]. This would allow a user to more quickly select an item with fewer user operations. It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for the various areas of Graham1, different scrolling speeds for each scrolling zone as taught by Lindemann. This would allow a user to more quickly select an item with fewer user operations.

7-4.	Regarding claim 23, Graham1-McCommons-Lindemann teach all the limitations of claim 5, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to: scroll the one or more content previews at the content preview scroll speed; and scroll the detailed content at the detailed content scroll speed, by disclosing that the different scrolling zones scroll at different speeds [Lindemann, column 2, lines 61-63; column 10, lines 57-60].

7-5.	Regarding claim 24, Graham1-McCommons-Lindemann teach all the limitations of claim 15, further comprising: scrolling the one or more content previews at the content preview scroll speed; scrolling the detailed content at the detailed content scroll speed; and scrolling the neutral content at the neutral content scroll speed, by disclosing that the different scrolling zones scroll at different speeds [Lindemann, column 2, lines 61-63; column 10, lines 57-60].

8.	Claims 6-8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (U.S. Patent No. 7,495,795 B2) (Graham1), in view of McCommons (U.S. Patent No. 8,788,963), in view of Lindemann (U.S. Patent No. 7,458,035), and further in view of Peters (Pub. No. US 2007/0143706 A1).

8-1.	Regarding claim 6, Graham1-McCommons-Lindemann teach all the limitations of claim 5. Graham1-McCommons-Lindemann do not expressly teach wherein the content preview scroll speed is four times the detailed content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for various scrollable areas of Graham1-McCommons-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the content preview as four times that of the detail content would provide. Having viewing areas with a different ratio of scrolling speeds would perform equally as well. It would 

8-2.	Regarding claim 7, Graham1-McCommons-Lindemann teach all the limitations of claim 5. Graham1-McCommons-Lindemann do not expressly teach wherein the content preview scroll speed is two times the detailed content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-McCommons-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the content preview as twice that of the detail content would provide. 

8-3.	Regarding claim 8, Graham1-McCommons-Lindemann teach all the limitations of claim 5. Graham1-Lindemann do not expressly teach wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to display user preference options in a scroll speed menu for tuning at least the content preview scroll speed and the detailed content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. The accelerator/decelerator field may be hidden in normal operation, but may “pop up” upon some operation such as right-clicking on a scrollbar [paragraph 11]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-McCommons-Lindemann, menus for allowing the user to adjust scroll speed, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly.

wherein the detailed content scroll speed is half the neutral content scroll speed, and wherein the content preview scroll speed is two times the neutral content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-McCommons-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the detail content as half the neutral content, and setting the scrolling speed of the content preview as two times the neutral content would provide. Having viewing areas with different ratios of scrolling speeds would perform equally as well. It would have been obvious to one of ordinary skill in the art to choose an appropriate speed based upon the length and purpose with which the multimedia document is being reviewed. As such, it would have been an obvious matter of design or engineering choice to employ a scrolling speed for the window ‘3026’ that is half the speed of the thumbar and a scrolling speed for the palette of web pages that is two times the speed of the thumbar. 

8-5.	Regarding claim 21, Graham1-McCommons-Lindemann teach all the limitations of claim 20. Graham1-Lindemann do not expressly teach wherein the detailed content scroll speed is half the neutral content scroll speed, and wherein the content preview scroll speed is two times the neutral content scroll speed. Peters discloses providing a variable speed scrollbar that enables a user to speed up or slow down scrolling by manipulating an accelerator/decelerator field [paragraph 7]. A number of gradations in speed are provided [paragraph 8] and the scrolling rate may be proportional to a displacement of the speed selector from a previous position [paragraph 13]. The manual speed scrolling may be incorporated into any kind of computer display [paragraph 11]. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the various scrollable areas of Graham1-McCommons-Lindemann, a variable speed scrollbar, as taught by Peters. This would provide more control to the user and allow for scrolling through certain sections of a document more quickly. Having variable speed scrollbars for the viewing areas would allow the user to set the scrolling speed for each section as the user desires.
Examiner also notes that the precise speed of the viewing areas is a matter of design or engineering choice, driven by such concerns as the length of the document and the type of information being reviewed. Applicant’s specification points to no specific advantage or particular purpose that setting a scrolling speed of the detail content as half the neutral content, and setting the scrolling speed of the content preview as two times the neutral content would provide. Having viewing areas with different ratios of scrolling speeds would perform equally as well. It would have been obvious to one of ordinary skill in the art to choose an appropriate speed based upon the length and purpose with which the multimedia document is being reviewed. As such, it would have been an obvious matter of design or 

Response to Arguments
9.	The Examiner acknowledges the Applicant’s amendments to claims 1, 9, 17, and 19, the cancellation of claims 2-3, and 11, and the addition of claims 22-24.
	Regarding claim 1, Applicant alleges that Graham et al (U.S. Patent No. 7,495,795 B2) (Graham1) in view of Howarth et al (Pub. No. US 2016/0299657 A1) do not teach the claim as amended. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Graham1 in view of McCommons (U.S. Patent No. 8,788,963). Applicants arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for claims 9 and 17 and thus, Applicant’s arguments are not persuasive for the same reasons.
	Applicant states that dependent claims 4-8, 10, 12-16, and 19-21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9, and 17. However, as discussed above, Graham1 in view of McCommons are considered to teach claims 1, 9, and 17, and consequently, claims 4-8, 10, 12-16, and 19-21 are rejected.
	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178